                           Case 20-12168-CSS              Doc 1022         Filed 04/07/21         Page 1 of 2




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE


             In re:                                                              Chapter 11

             TOWN SPORTS INTERNATIONAL, LLC, et al.,1                            Case No. 20-12168 (CSS)

                                                Debtors.                         (Jointly Administered)

                                                                                 Ref. Docket No. 987

                       STATEMENT OF THE DEBTORS WITH RESPECT TO THE MOTION
                          OF TOWN SPORTS INTERNATIONAL HOLDINGS, INC. FOR
                           ENTRY OF AN ORDER ENFORCING THE TERMS OF THE
                              CHAPTER 11 PLAN RELEASES AND INJUNCTION

                      The above-captioned Post-Effective Date Debtors (the “Debtors”) hereby file this

         statement with respect to the Motion of Town Sports International Holdings, Inc. for Entry of an

         Order Enforcing the Terms of the Chapter 11 Plan Releases and Injunction (the “Motion”). 2

                      1.    The Debtors were aware that Gordon Rees represented TSIH in connection with

         the NYAG Action, as noted in the Walsh Declaration attached to the Motion, in addition to its

         representation of the Debtors.

                      2.    Gordon Rees presented the proposed Settlement to the Debtors for its approval.

         The Plan Administrator approved the Settlement on behalf of the Debtors, which it was authorized

         to do pursuant to the authority granted to it under the Plan without further notice to or action, order,

         or approval by the Bankruptcy Court.




         1
            The last four digits of Town Sports International, LLC’s federal tax identification number are 7365. The mailing
         address for Town Sports International, LLC is 399 Executive Boulevard, Elmsford, New York 10523. Due to the
         large number of debtors in these cases, for which the Debtors have requested joint administration, a complete list of
         the Debtors, the last four digits of their federal tax identification numbers, and their addresses are not provided herein.
         A complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
         http://dm.epiq11.com/TownSports, or by contacting the undersigned counsel for the Debtors.
         2
           All capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
         Motion.
27849498.1
                      Case 20-12168-CSS         Doc 1022      Filed 04/07/21     Page 2 of 2




                3.      At no time were the Debtors advised or made aware in any way that Gordon Rees

         purportedly was no longer simultaneously acting on behalf of TSIH or no longer acting with the

         authority of TSIH. The Debtors only became aware of any potential issue when contacted by

         counsel to TSIH with respect to its request to shorten notice of the Motion.

         Dated: Wilmington, Delaware           YOUNG CONAWAY STARGATT & TAYLOR, LLP
                April 7, 2021
                                               /s/ Sean T. Greecher
                                               Robert S. Brady (No. 2847)
                                               Sean T. Greecher (No. 4484)
                                               Travis G. Buchanan (No. 5595)
                                               1000 North King Street
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 571-6600
                                               Email: rbrady@ycst.com
                                                       sgreecher@ycst.com
                                                       tbuchanan@ycst.com

                                               Counsel to the Post-Effective Date Debtors




27849498.1
                                                         2
